ICJ_098_KasikiliSedudu_BWA_NAM_1999-12-13_JUD_01_ME_07_FR.txt. 1196

OPINION DISSIDENTE DE M. FLEISCHHAUER
[Traduction ]

Interprétation de l'expression «chenal principal» («Hauptlauf») à l'article
HI du traité de 1890 —- Le droit applicable — Le sens ordinaire du terme —
Objet et but du traité de 1890 — Le contexte dans lequel l'expression est utilisée
— L'erreur commise par les Parties au traité de 1890 quand elles ont apprécié
les utilisations possibles du Chobe — Le troisième paragraphe du dispositif de
l'arrêt — Une dernière observation sur le rôle de la prescription en l'espèce.

J'ai voté contre les paragraphes 1 et 2 du dispositif de l’arrêt de la
Cour. Pour les raisons que je vais exposer, je ne souscris pas à l’interpré-
tation que donne la Cour de l’expression «chenal principal du fleuve»
(« Hauptlauf dieses Flusses»)' figurant au paragraphe 2 de l’article II
du traité de 1890, laquelle viserait le chenal nord plutôt que le chenal sud
du Chobe contournant l’île de Kasikili/Sedudu. Pour le reste de l’arrêt,
j'y souscris presque intégralement, y compris quand la Cour conclut que
les règles exposées à l'article 31 de la convention de Vienne s’appliquent à
l'interprétation du traité de 1890 et aussi quand elle constate que la fron-
tière définie au paragraphe 2 de l’article III dudit traité suit le thalweg
plutôt que la ligne médiane du chenal principal. Comme la Cour n'accepte
pas la thèse présentée par la Namibie sur la prescription acquisitive, le
statut territorial de l’île est totalement tributaire du tracé de la frontière.
Refuser comme je le fais l'interprétation de l’expression «chenal principal
du fleuve» (« Hauptlauf dieses Flusses » ) engage par conséquent non seu-
lement ce que je pense de l’emplacement de la frontière mais aussi ce que
je pense du statut de l’île. Ce qui explique pourquoi j’ai voté non seule-
ment contre le premier paragraphe du dispositif mais aussi contre le
deuxième. En raison de considérations que je vais également exposer ci-
après, toutefois, j’ai voté pour le troisième paragraphe.

Au nombre des multiples sections de l'arrêt auxquelles je souscris
figure la conclusion par laquelle la Cour dit que la Namibie n’a pas de
titre sur l’île qu’elle puisse fonder sur la prescription, car

«La Namibie n’a pas prouvé avec le degré de précision et de cer-
titude nécessaire que des actes d'autorité étatique susceptibles de
fonder autrement l'acquisition d’un titre par prescription selon les
conditions qu’elle a énoncées auraient été accomplis par ses prédé-
cesseurs ou par elle-même sur l’île de Kasikili/Sedudu.» (Arrêt,
par. 99.)

! Au paragraphe 2 de l’article [II du traité de 1890, l’expression est utilisée au génitif.
C'est-à-dire qu’en allemand on lit des Hauptlaufes dieses Flusses. Par commodité, je cite
l'expression en allemand au nominatif Hauptlauf dieses Flusses.

155
ÎLE DE KASIKILI/SEDUDU (OP. DISS. FLEISCHHAUER) 1197

Mais à mon avis, la Cour aurait da dire aussi que le prédécesseur immé-
diat de la Namibie dans la bande de Caprivi, c’est-à-dire l’Afrique du
Sud, ne pouvait pas non plus avoir acquis par prescription de titre sur

Ma motivation est la suivante:

I. L’INTERPRETATION DE L’EXPRESSION «CHENAL PRINCIPAL»
(« HAUPTLAUF» } FIGURANT AU PARAGRAPHE 2 DE L'ARTICLE IT
DU TRAITE DE 1890

Le droit applicable

1. La Cour dit très justement au début de l'arrêt que si

«ni le Botswana ni la Namibie ne sont parties à la convention de
Vienne du 23 mai 1969 sur le droit des traités ... l’un et l’autre
estiment que l’article 31 de la convention de Vienne est applicable en
tant qu’expression du droit international coutumier » (arrêt, par. 18).

La Cour ajoute qu’«elle-méme a déjà eu l’occasion de rappeler par le
passé que le droit international coutumier avait trouvé son expression
dans l’article 31 de la convention de Vienne» {ibid. ) ; elle dit en outre:

«L'article 4 de la convention, selon lequel «celle-ci s’applique uni-
quement aux traités conclus par des Etats après son entrée en
vigueur...» ne constitue donc pas un obstacle à ce que la Cour inter-
prète le traité de 1890 suivant les règles exprimées à l’article 31 de la
convention.» (/bid.)

2. La convention de Vienne sur le droit des traités établit aux ar-
ticles 31 à 33 un système d'interprétation des traités. L'article 31 dispose
au paragraphe 1 que l’on doit, en se fondant sur le principe de la bonne
foi, rechercher le sens ordinaire à attribuer aux termes à interpréter à la
lumière de l’objet et du but du traité dans lequel ces termes sont utilisés et
du contexte dans lequel ils sont utilisés. Tout en disant que les parties
sont censées avoir eu l'intention qui ressort des termes qu’elles ont utili-
sés, la convention de Vienne n’oblige donc pas la Cour à rechercher le
sens abstrait de certains termes contestés et de s’y tenir dans la suite de
ses recherches; il est plutôt demandé à la Cour de rechercher l'intention
des parties, la raison pour laquelle elles ont retenu le terme particulier
dont il s’agit et d’instruire l’affaire sur ces bases plus nuancées.

Le sens ordinaire de l'expression «chenal principal du fleuve»
(«Hauptlauf dieses Flusses »)

3. En constatant comment l’expression est utilisée au paragraphe 2 de
l’article LIL du traité de 1890, je note que, suivant son sens ordinaire, elle
ne donne aucune indication précise, fût-elle approximative, du chenal du

156
ÎLE DE KASIKILI/SEDUDU (OP. DISS. FLEISCHHAUER) 1198

Chobe dans lequel il faut situer la délimitation entre les sphères d’intérêt
britannique et allemande. Il semble que les parties appelées à négocier
n’aient eu, grâce à des récits de voyageurs et d’explorateurs et des pre-
mières cartes établies par ces derniers, qu’une connaissance tout à fait
superficielle de la topographie à laquelle elles avaient affaire (voir Benja-
min Bradshaw, « Notes on the Chobe River, South Central Africa», Actes
de la Royal Geographic Society (1881), p. 208 et suiv., mémoire de la
Namibie, vol. V, annexe 115, p. 117 et suiv.; carte 1/2, ibid, vol. VU,
p. 4). Comme les parties font mention du «chenal principal du fleuve»
(« Hauptlauf dieses Flusses»), elles savaient que le Chobe présente, en
différents endroits du moins, plusieurs chenaux, et elles voulaient situer la
délimitation dans le chenal principal parmi ces différents chenaux. Mais
les indications fournies s’arrétent là. Il n’y a ni en anglais ni en allemand
d'interprétation commune de l'expression qui s’appliquerait systémati-
quement, en cas de doute, à la détermination du chenal principal parmi
les différents chenaux d’un même fleuve. Il n'existe pas même d'entente,
comme le montre le débat sur le rôle de la navigabilité dans la détermina-
tion du chenal principal du Chobe, sur fa totalité des critères qui jouent
un rôle aux fins de cette évaluation et l’on ne s'entend pas non plus sur le
sens ou le poids à attribuer à certains de ces critères. Et il en va de même
pour le terme allemand « Hauptlauf».

Il n’existe pas non plus de sens ordinaire à attribuer à l'expression
«chenal principal du fleuve» (« Hauptlauf dieses Flusses») du point de
vue hydrologique. Sur ce plan, le débat animé qui oppose les Parties
depuis des années et aussi pendant l'instance devant la Cour a notam-
ment porté sur le débit annuel de l’eau qui s'écoule dans les deux chenaux
et, dans ce contexte, sur ce qui constitue avec précision le chenal sud, la
visibilité comparée des deux chenaux pendant la saison des crues et la sai-
son sèche de l’année et sur la configuration du profil du lit des mêmes
chenaux. Sur ces questions, non seulement les Parties s'opposent quant
au fond, elles s'opposent aussi quant à leur pertinence et leur applicabilité
à la détermination du chenal principal du Chobe à la hauteur de l’île de
Kasikili/Sedudu.

4. L'arrêt accorde beaucoup d’importance au sens ordinaire de
l'expression «chenal principal du fleuve» (« Hauptlauf dieses Flusses» ).
Pour définir ce sens ordinaire, la Cour se fonde sur «les critéres les plus
couramment utilisés en droit international et dans la pratique des Etats,
que les Parties ont invoqués» (arrét, par. 27).

La Cour s’interroge donc sur les critères utilisés par les Parties et ana-
lyse l’avis qu’elles formulent sur chacun d’eux avant d’énoncer de brèves
conclusions qui lui sont propres (arrét, par. 29-41). Au bout du compte,
la Cour ne parvient pas mieux à établir le sens ordinaire de l'expression
«chenal principal du fleuve» (« Hauptlauf dieses Flusses » ) que les Parties
elles-mêmes à la suite de leurs propres recherches. Un certain nombre des
conclusions qu’énonce la Cour ne sont pas arbitraires puisqu'elles sont
fondées sur les thèses des Parties mais elles sont néanmoins subjectives et
ne sont pas clairement justifiées. Finalement, la Cour conclut que

157
ÎLE DE KASIKILI/SEDUDU (OP. DISS. FLEISCHHAUER) 1199

«le chenal nord du Chobe autour de Vile de Kasikili/Sedudu doit
être considéré comme son chenal principal suivant le sens ordinaire
des termes figurant dans la disposition pertinente du traité de 1890»
(arrêt, par. 41)

mais cette conclusion demeure peu convaincante.

Reconnaissant apparemment que ses recherches n’aboutissent pas vrai-
ment, la Cour fait sans cesse appel aux constatations du capitaine Eason
qui datent de 1912, de MM. Trollope et Redman, lesquelles datent de
1948, et de étude conjointe de 1985, qui visent toutes à dire qu'à la hau-
teur de l'île de Kasikili/Sedudu, c’est le chenal nord du Chobe qui doit
étre considéré comme le «chenal principal du fleuve» (« Hauptlauf dieses
Flusses») (arrêt, par. 33, 42 et 80). Il est dit fort justement dans larrét
que ces constatations ne constituent pas des accords ultérieurs ni une
conduite ultérieure au sens de l’article 31, paragraphe 3 de la convention
de Vienne, mais ces éléments appuieraient la conclusion propre de la
Cour pour qui Je chenal nord est le chenal principal du Chobe aux alen-
tours de l’île de Kasikili/Sedudu:

«La Cour estime que ces faits, méme s’ils ne constituent pas une
«pratique ultérieure» des parties au traité de 1890 quant à l’inter-
prétation de celui-ci, n’en étayent pas moins les conclusions aux-
quelles elle est parvenue en interprétant le paragraphe 2 de l’ar-
ticle III du traité suivant le sens ordinaire à attribuer à ses
termes...» (Arrêt, par. 80.)

En énonçant cette conclusion toutefois, la Cour ne tient pas compte du
fait que ni Eason ni Trollope et Redman n'étaient des experts en hydro-
logie et qu'il ne lui a pas été dit d’après quels éléments ils ont formulé
leurs conclusions; en outre, le rapport de la commission mixte, d’après
l'Afrique du Sud, n’a pas prouvé de façon déterminante que Vile appar-
tient au Botswana.

En voulant attribuer un sens ordinaire à l’expression qu’il faut inter-
préter de façon que la Cour puisse poursuivre sa recherche, l’arrêt n’est
pas parfaitement compatible avec le système d’interprétation mis en place
par la convention de Vienne. L’arrét n’évoque que certains aspects de
l'objet et du but du traité de 1890 et ne traite pas du tout du contexte
dans lequel l'expression «chenal principal du fleuve» (« Hauptlauf dieses
Flusses » ) est utilisée dans le traité (arrêt, par. 43-45). Or, l’objet et le but
du traité dans lequel figurent les termes à interpréter et le contexte dans
lequel les termes sont utilisés sont des éléments importants de l’interpré-
tation du traité parce qu'ils éclairent les intentions des parties, intentions
qui sont une clé indispensable de l'interprétation du traité en vertu des
dispositions de la convention de Vienne. Or, une interprétation de l’expres-
sion «chenal principal du fleuve» (« Hauptlauf dieses Flusses ») qui tient
comme il faut compte de l’objet et du but du traité et du contexte dans
lequel l'expression est utilisée au paragraphe 2 de l’article III du traité
aboutit à un autre résultat que celui qu’enregistre la Cour dans son arrêt.

158
ÎLE DE KASIKILI/SEDUDU (OP. DISS. FLEISCHHAUER) 1200
Objet et but du traité de 1890

5. En ce qui concerne l’objet et le but du traité de 1890, je tiens à faire
tout d’abord observer que ce traité de 1890 est un traité bilatéral et que,
comme c’est souvent le cas avec les traités bilatéraux, l’objet et le but que
ses parties assignent au traité ressortent assez clairement du texte. L’objet
du traité de 1890 portait sur les sphères d’influence des deux parties
contractantes en Afrique et le but était de délimiter d’un commun accord
lesdites sphères (art. I à IV du traité) pour que chacune des parties res-
pecte la sphère de l’autre (art. VII). Les délimitations envisagées dans le
traité ont évolué pour devenir aujourd’hui des frontières entre des Etats
d'Afrique, notamment la frontière entre la Namibie et le Botswana, mais
le traité ne doit pas être considéré comme un traité frontalier au sens
technique; ce traité était censé épargner aux deux Etats contractants des per-
turbations de leurs relations politiques dues à leurs rivalités en Afrique.
C’est la un élément à ne pas omettre quand on interprète le traité;
celui-ci ne doit pas être entendu comme réglant dans tous les détails tou-
tes les questions que peut soulever le tracé concret des délimitations défi-
nies dans l’accord. Il paraît tout à fait compatible avec l'objet et le but du
traité que celui-ci ne donne à certains endroits qu’une idée générale du
tracé de la délimitation des sphères d'intérêt, remettant à plus tard, lors
de l’application ultérieure du traité, le soin de fixer ce tracé dans le détail.

Ce qui vient d’être dit sur l’objet et le but du traité de 1890 signifie ce
qui suit ci-dessous pour la détermination du sens de l'expression «chenal
principal du fleuve» figurant au paragraphe 2 de l’article III dudit traité.

6. L'objet et le but du traité de 1890 était que les parties voulaient éta-
blir une délimitation facile à définir de leurs zones d'influence dans la
région nord-est du Sud-Ouest africain et ailleurs également en Afrique.
Après avoir donné pour point de référence, aux fins du tracé de la déli-
mitation, les parallèles de latitude et de longitude, le meilleur moyen
d’être clair aurait consisté ensuite à situer, dans la zone de l’île de Kasi-
kili/Sedudu, la ligne de délimitation au sommet de l’arête du Chobe.
Cette arête suit la rive sud du Chobe, c’est-à-dire la rive droite, et était
connue à l’époque de la négociation du traité (voir B. F. Bradshaw,
«Notes on the Chobe River, South Central Africa», Actes de la Royal
Geographic Society (1881), p. 208 et suiv.). Cette aréte est clairement
visible et n’est pas submergée à la saison des crues. Toutefois, sans doute
parce que les parties supposaient que le Chobe est navigable et permet
d’accéder au Zambèze par une voie d’eau. les parties au traité de 1890 ont
précisé qu’il fallait situer la ligne de délimitation dans le «chenal principal
du fleuve» (« Hauptlauf dieses Flusses »), c’est-à-dire le Chobe.

Il faut en déduire que c’est le chenal sud qui est le «chenal principal du
fleuve» (« Hauptlauf») au sens du paragraphe 2 de l’article HI. Pour-
quoi? Parce que, dans toute la zone de l’île de Kasikili/Sedudu, le chenal
sud suit l’arête du Chobe. Cette arête du Chobe fait en quelque sorte
fonction de barrage le long duquel les eaux du Chobe remontent vers

159
ÎLE DE KASIKILI/SEDUDU (OP. DISS. FLEISCHHAUER) 1201

Yamont au début de la saison des crues quand ces eaux sont étoffées par
les rapides de Mambova et elles s’écoulent vers l’aval à la fin de ladite
saison. L’arête fait également obstacle à la crue qui descend du Zambèze
et en dirige l'évacuation par le chenal sud. C’est pourquoi le courant
annuel dans le chenal sud est tel que les Parties s’opposent sur le point de
savoir quel chenal, le chenal nord ou le chenal sud, a le plus fort débit.
L’aréte du Chobe permet aussi d’identifier emplacement du chenal sud
et par conséquent de toute frontière située dans ledit chenal; même en
période de crue, quand la rive gauche du chenal sud est submergée,
emplacement exact du thalweg peut être établi à partir de l’arête, une
fois que les mesures voulues ont été prises pendant la saison sèche. On ne
peut pas en faire autant facilement dans le chenal nord, dont les deux
rives sont submergées pendant la saison des crues.

L'objet et le but du traité de 1890 montrent par conséquent que le
«chenal principal du fleuve» (« Hauptlauf») du Chobe dans lequel ja
frontière doit être située est le chenal sud.

Cette conclusion est étayée par le fait qu’à la suite de la conclusion du
traité de 1890 on a tout d’abord estimé en règle générale qu'il était tout à
fait naturel que la ligne de délimitation établie par le traité se situe dans
le chenal sud, et cette présomption s’est exprimée dans les premières
cartes de la région.

Le contexte dans lequel l'expression « chenal principal du fleuve»
(«Hauptlauf dieses Flusses») est utilisée au paragraphe 2 de l’article III
du traité de 1890

7. Le contexte dans lequel les termes d’un traité sont utilisés est néces-
sairement lié avec l’objet et le but du traité lui-même. Cela ne veut tou-
tefois pas dire que ce contexte s’identifie à l’objet et au but du traité ou
qu'il en est indissociable. Le contexte dans lequel un certain terme est uti-
lisé dans un traité peut être en rapport avec la réalisation globale de
l'objet et du but du traité; mais ce contexte peut également concerner la
réalisation d’un caractère particulier ou d’un aspect particulier du traité.
Tel est le cas avec l’expression «chenal principal du fleuve» (« Hauptlauf
dieses Flusses») figurant au paragraphe 2 de l’article [TT du traité de
1890.

Larticle II] en question porte sur les sphères d'influence des deux
parties contractantes dans le sud-ouest africain et le paragraphe 2 de cet
article porte en particulier sur la délimitation orientale de la sphère
d'influence réservée à l'Allemagne. En établissant cette délimitation, les
deux parties voulaient répondre favorablement à une demande de l’Alle-
magne, acceptée par la Grande-Bretagne, qui était que «l’Allemagne [ait]
libre accès au Zambèze depuis son protectorat» (deuxième alinéa du para-
graphe 2 de l’article III).

Les fleuves étaient considérés à l’époque comme des moyens potentielle-
ment importants d’explorer plus avant l'Afrique et de développer le conti-
nent. Comme i! est dit dans l’arrêt: «Les grands fleuves de l’Afrique ont

160
ÎLE DE KASIKILI/SEDUDU (OP. DISS. FLEISCHHAUER) 1202

traditionneliement offert aux puissances colonisatrices des voies de pénétra-
tion à l’intérieur du continent africain.» (Arrêt, par. 44.) Ce sont ces ambi-
tions qui incitaient l’Allemagne à vouloir accéder au Zambèze. Et la voie
d’accès de l’Allemagne au Zambéze devait être double: terrestre et fluviale.

En ce qui concerne la voie d’accès terrestre, le deuxième alinéa du para-
graphe 2 de l’article ITT du traité de 1890 précise qu'elle emprunte «une
bande de territoire qui en aucun point ne doit avoir une largeur inférieure
à 20 miles anglais». La voie d’accès fluviale emprunterait le fleuve Chobe
et la délimitation entre les sphères d'influence britannique et allemande
suivrait «le centre du chenal principal de ce fleuve» (« Thalweg des
Hauptlaufes dieses Flusses») «jusqu’à son confluent avec le Zambèze ou
elle s'arrête» (par. 2 de l’art. III du traité de 1890), de sorte que les deux
parties accédaient dans des conditions d’égalité au Chobe et à ses utilisa-
tions. Initialement, il n’était fait mention que de la voie d’accès fluviale au
Zambèze, par le Chobe. Le passage concernant l’accès terrestre ne figu-
rait pas encore dans le texte paraphé par les négociateurs britannique et
allemand le 17 juin 1890, soit treize Jours avant la signature du traité. Jus-
que là, seul le Chobe était mentionné, dans les termes ci-après:

«La frontière entre le territoire allemand et le territoire anglais du
sud-ouest de l'Afrique suivra, à partir du point qui a été convenu
dans des arrangements antérieurs, le 22e degré de latitude sud (en
laissant le lac Ngami à l'Angleterre), à l’est jusqu’au 21° degré de
longitude, allant de là au nord où ce degré touche le 18° degré de
latitude sud. De là, la ligne de démarcation se portera à l'est, lon-
geant le centre du fleuve Tschobi jusqu'à son confluent avec le Zam-
bèze. » (Accord paraphé entre les représentants de l'Allemagne et de
la Grande-Bretagne le 17 juin 1890 (PRO, FO 881/6146, n° 48),
mémoire de la Namibie, vol. IV, annexe 21, p. 114; les italiques sont
de moi.)

L'historique de la négociation de expression «chenal principal de ce
fleuve» (« Hauptlauf dieses Flusses ») utilisée au paragraphe 2 de l’article
III du traité de 1890 confirme par conséquent que l'expression a été uti-
lisée dans le cadre d’une action menée pour donner dans des conditions
d'égalité accès au Zambèze par le fleuve Chobe. La navigabilité constitue
donc un élément important aux fins de l'interprétation de l'expression.

8. Le cadre dans lequel l'expression «le chenal principal» (« Hauptlauf
dieses Flusses ») est utilisée au paragraphe 2 de l'article III du traité plai-
derait plutôt en faveur du chenal nord à titre de chenal principal. Dans ce
chenal nord en effet, les conditions de navigation paraissent meilleures
qu'elles ne sont dans le chenal sud en ce sens que le chenal nord est, pen-
dant les saisons sèches, plus profond et plus large que le chenal sud. Cela
engagerait à interpréter l'expression chenal principal de «ce fleuve»
(« Hauptlauf dieses Flusses») comme visant le chenal nord.

En tant que mode d’interprétation, le cadre dans lequel l’expression
«chenal principal de ce fleuve» (« Hauptlauf dieses Flusses») est utilisée
au paragraphe 2 de l’article III du traité de 1890 contredit par conséquent

161
ÎLE DE KASIKILI/SEDUDU (OP. DISS. FLEISCHHAUER) 1203

l'interprétation de l’expression conformément à l’objet et au but du traité,
laquelle indique que c’est le chenal sud qui est le chenal principal. Tou-
tefois, cette contradiction n’a pas à être analysée plus avant parce que les
parties se trompaient au sujet de la navigabilité du Chobe.

L'erreur commise par les parties au traité de 1890
quand elles ont apprécié les utilisations possibles du fleuve Chobe

9. En mettant leurs espoirs dans l'exploitation du Chobe à des fins de
navigation, les parties se trompaient; le cadre dans lequel elles ont
apprécié le «chenal principal de ce fleuve» (« Hauptlauf dieses Flusses »)
ne correspondait pas à la réalité. Nous savons maintenant, plus de cent
ans après la conclusion du traité, que le fleuve n’a pas été utilisé et n’est
pas utilisable pour la navigation à grande échelle. Cela s’explique princi-
palement par le fait que si le Chobe était parfaitement navigable en par-
tie, ce serait entre un point non repérable et un autre point non repérable,
c’est-à-dire entre un point situé en amont de Vile de Kasikili/Sedudu
jusqu’au point où, en aval de l’île, les rapides de Mambova bloquent la
navigation. Mais il faut compter aussi avec le fait que la situation hydro-
logique particulière qui règne dans le Chobe à la hauteur de l’île de Kasi-
kili/Sedudu ne permettrait pas à cet endroit du fleuve de l’utiliser pleine-
ment pour la navigation. Cela est confirmé par le fait que si M. Ker a
tenté en 1947-1948 une opération de flottaison de bois d'œuvre, la Cour
n’a pas été informée que la tentative ait été renouvelée après cette pre-
mière expérience. Quant au Zambezi Queen, il ne voyage pas réguliére-
ment, il est à l’ancre dans le chenal nord et est exploité comme un hôtel
flottant. Le seul type de navigation qui ait jamais eu un caractère régulier
sur le Chobe correspond à l’activité des bateaux à fond plat utilisés par
les touristes et exploités depuis un certain temps, à présent surtout dans le
chenal sud, car l’île est de plus en plus connue comme une grande réserve
animalière facilement accessible à des touristes désireux de voir les ani-
maux qui viennent principalement du Botswana. Les parties au traité de
1890 se trompaient par conséquent quand elles ont rédigé ce traité en
espérant pouvoir utiliser le Chobe pour la navigation à grande échelle,
qui donnerait en particulier accès au Zambèze.

L'erreur face à laquelle la Cour se trouve ici n’est pas l'erreur «dans un
traité» dont traite l’article 48 de la convention de Vienne sur le droit des
traités, que l’un des Etats parties au traité veut invoquer «comme viciant
son consentement à être lié par fe traité». Il s’agit plutôt d’une erreur
commise dans les motifs incitant à utiliser expression «chenal principal
de ce fleuve» (« Hauptlauf dieses Flusses») au paragraphe 2 de l’article
III du traité de 1890, erreur commise par les deux parties au traité. La
question qui se pose alors ne concerne pas la validité du consentement à
être lié par le traité; l’erreur pose plutôt la question de savoir si un espoir
erroné de la part des parties au moment où elles ont rédigé le traité peut
encore être utile pour l'interprétation dudit traité plus d’un siècle après sa
conclusion et longtemps après que l’erreur soit apparue clairement.

162
ÎLE DE KASIKILI/SEDUDU (OP. DISS. FLEISCHHAUER) 1204

Dans les circonstances de la présente espèce, on ne peut pas interpréter
à l’encontre de la Namibie l'expression «chenal principal» (« Hauptlauf
dieses Flusses») en se fondant sur l’espoir erroné que le Chobe était uti-
lisable pour la navigation à grande échelle parce que cela signifierait que
la Namibie supporterait seule les conséquences de l’erreur. La navigation
de bateaux à fond plat liée aux activités touristiques qui se sont orga-
nisées sur l’île de Kasikili/Sedudu et autour de l’île a lieu pour l’essentiel
dans le chenal sud. Interpréter expression «le chenal principal de ce
fleuve» (« Hauptlauf dieses Flusses») en faveur du chenal nord priverait
la Namibie d’une participation équitable au seul type d'utilisation du
Chobe à des fins de navigation qu'il soit possible de partager. Cela serait
tout à fait contraire à l’intention des parties qui était de se partager éga-
lement le fleuve. Interpréter en faveur du chenal nord l'expression «che-
nal principal de ce fleuve» (« Hauptlauf dieses Flusses») ne serait donc
pas compatible avec le principe de la bonne foi, lequel, conformément au
paragraphe 1 de l’article 31 de la convention de Vienne, régit toute inter-
prétation des traités. En revanche, interpréter lexpression en faveur du
chenal sud correspondrait à ce que voulaient les parties au sujet du fleuve
Chobe. Ce serait une interprétation de bonne foi de l’expression parce
que cette interprétation partagerait également entre les parties le seul che-
nal qui présente un intérêt quelconque du point de vue de la navigation.

Comme la Cour a constaté, et elle a raison, que la Namibie n’a pas
acquis de titre par prescription sur l'île de Kasikili/Sedudu, décider que le
chenal principal est le chenal nord revient automatiquement à dire que
l’île de Kasikili/Sedudu ne fait pas partie de la Namibie mais fait partie
du Botswana. Parvenir à pareille conclusion importante à partir d’une
interprétation d’une expression figurant dans le traité de 1890 fondée sur
une attente erronée concernant les possibilités d'utiliser le fleuve Chobe à
des fins de navigation n’est pas non plus compatible avec l'obligation
d'interpréter les traités de bonne foi.

En bref, le cadre dans lequel l’expression «chenal principal de ce
fleuve»(« Hauptlauf dieses Flusses») est utilisée au paragraphe 2 de
Particle III du traité de 1890 ne justifie pas d'interpréter l'expression en
faveur du chenal nord.

II. LE TROISIÈME PARAGRAPHE DU DISPOSITIF DE L’ARRET

10. Le fait qu’au troisième paragraphe du dispositif de son arrêt, la
Cour dit que

«dans les deux chenaux autour de l’île de Kasikili/Sedudu, les res-
sortissants et les bateaux battant pavillon de la République du
Botswana et de la République de Namibie doivent bénéficier, sur un
pied d'égalité, du régime du traitement national»

ne compense pas pleinement les insuffisances liées à une interprétation de
l'expression «chenal principal de ce fleuve» (« Hauptlauf dieses Flus-
ses») qui est favorable au chenal nord. Du point de vue du statut terri-

163
ÎLE DE KASIKILI/SEDUDU (OP. DISS. FLEISCHHAUER) 1205

torial de l’île elle-même, le troisième paragraphe du dispositif de l’arrêt ne
modifie pas la conclusion énoncée au deuxième paragraphe du dispositif
selon laquelle Vile fait partie du territoire du Botswana. En ce qui
concerne les eaux entourant l’île, concéder le bénéfice du régime du trai-
tement national, sur un pied d'égalité, aux ressortissants de l’autre Partie
et aux bateaux battant pavillon de l’autre Partie ne revient pas exacte-
ment à partager le «chenal principal» {« Hauptlauf») du Chobe autour
de l’île, comme les Parties l’ont envisagé initialement.

Mais le fait que je ne considère pas que cette troisième conclusion du
dispositif de l’arrêt compense la décision erronée prise en faveur du che-
nal nord ne m’a pas empêché de voter pour ce troisième paragraphe. Je
souscris aux motifs de cette conclusion qui sont exposés aux para-
graphes 100 et 103 de l’arrêt et le fait d'accorder, dans les chenaux entou-
rant l’île de Kasikili/Sedudu, sur un pied d’égalité, le régime du traite-
ment national aux ressortissants des deux Parties et aux bateaux battant
leur pavillon sera peut-étre assez utile aux Parties et aidera peut-étre a
éviter les tensions ou a les atténuer.

J'ai également abouti à la conclusion que la Cour a compétence pour
se prononcer à ce sujet, puisqu’elle est mandatée par l’article I du com-
promis en vertu duquel elle a été saisie du différend pour «déterminer …
le statut juridique de cette île»: et ce mandat consiste aussi à déterminer
le statut juridique des eaux entourant l’île de Kasikili/Sedudu.

III. UNE DERNIÈRE OBSERVATION SUR LE RÔLE DE
LA PRESCRIPTION EN L’ESPECE

11. Je voudrais ajouter une dernière observation qui a trait au rôle de
la prescription en la présente espèce. Je souscris à la conclusion formulée
dans l’arrêt qui est que la prescription acquisitive ne joue ici aucun rôle.
Je souscris également aux raisons motivant cette conclusion. Toutefois, il
existe à cet égard une raison supplémentaire et parfaitement déterminante
qui exclut de pouvoir faire appel en la présente espèce à la prescription
acquisitive.

Comme la Cour le déclare, le Botswana et la Namibie

«conviennent entre [eux] que la prescription acquisitive est reconnue
en droit international, et … conviennent de surcroît des conditions
auxquelles un titre territorial peut être acquis par prescription mais
[ils] s'opposent sur le point de savoir si ces conditions sont réunies
dans le cas d'espèce» (arrêt, par. 96).

«Aux fins de la présente espèce, la Cour n’a pas à s’attarder sur le
statut de la prescription acquisitive en droit international ou sur les
conditions d’acquisition d’un titre territorial par prescription. En
effet, elle considère ... que les conditions énoncées par la Namibie
elle-même ne sont pas remplies et que l’argumentation namibienne
relative à la prescription acquisitive ne peut en conséquence être
retenue.» (Arrêt, par. 97.)

164
ÎLE DE KASIKILI/SEDUDU (OP. DISS. FLEISCHHAUER) 1206

Ces conclusions ne prêtent par elles-mêmes à aucune objection. Mais la
Cour aurait dû envisager les conditions auxquelles il est possible d’acqué-
rir un titre territorial par prescription et pousser assez loin son analyse
pour dire que l’Afrique du Sud n’aurait pas pu acquérir de titre sur l’île
par prescription. L'Afrique du Sud, dont la présence dans la bande de
Caprivi y compris l’île a duré plus longtemps que la présence de l’Alle-
magne ou de la Grande-Bretagne avant que l’Assemblée générale ne
mette fin au mandat en 1966, a exercé son autorité sur ces territoires non
pas à titre de souverain mais à titre de mandataire. Or, en qualité de
mandataire, l'Afrique du Sud était incontestablement investie, en vertu
de l'instrument de mandat adopté le 17 décembre 1920 (Journal officiel
de la Société des Nations, 2° année, n° 1, p. 89) de «pleins pouvoirs
d'administration et de législation sur le territoire faisant l’objet
du mandat, [lequel] sera administré selon la législation du mandataire
comme partie intégrante de son territoire»; toutefois, comme la Cour
le fait observer dans l’avis consultatif qu’elle a rendu sur le Sratut
international du Sud-Ouest africain (C1LJ. Recueil 1950, p. 128 à Ja
p. 132):

«D’autre part, le mandataire était tenu de respecter un certain
nombre d'obligations, et le Conseil de la Société des Nations devait
surveiller l'administration et veiller à ce que ces obligations fussent
respectées.»

Et la Cour ajoutait:

«Il ressort des termes de ce mandat, ainsi que des dispositions de
l’article 22 du Pacte et des principes qui y sont énoncés, que la créa-
tion de cette nouvelle institution internationale n’impliquait ni ces-
sion de territoire ni transfert de souveraineté à l’Union sud-africaine.
Le gouvernement de l’Union devait exercer une fonction d’admini-
stration internationale au nom de la Société des Nations, aux fins de
favoriser le bien-être et le développement des habitants.» (/bid. )

Pareille conception de la nature du mandat est incompatible avec l’idée
d’accorder au mandataire le bénéfice de la prescription acquisitive. Une
fois que le mandat avait pris fin, la présence continue de l’Afrique du Sud
au Sud-Ouest africain (Namibie) n’était plus «pacifique», c’est-à-dire
non contestée, comme le confirment la résolution 276 (1970) du Conseil
de sécurité ainsi que l’avis consultatif que la Cour a rendu sur les Consé-
quences juridiques pour les Etats de la présence continue de l'Afrique du
Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970)
du Conseil de sécurité (C.I.J. Recueil 1971, p. 16).

J'admets que la présente instance ne représente pas vraiment pour la
Cour l’occasion de se pencher sur le rôle de la prescription acquisitive en
droit international ou sur les régles générales d’acquisition d’un titre ter-
ritorial par prescription. Néanmoins, il eut été utile, afin de préciser

165
ÎLE DE KASIKILI/SEDUDU (OP. DISS. FLEISCHHAUER) 1207
davantage le droit régissant le regime des mandats ou le régime de tutelle,
que la Cour dise que la prescription acquisitive ne joue pas en faveur d’un
mandataire.

(Signé) Carl-August FLEISCHHAUER.

166
